Citation Nr: 1447157	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  06-38 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine with disc herniation at C5-C6 (cervical spine disability), prior to February 11, 2008, and since May 1, 2008. 

2. Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity associated with the service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2006 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  A September 2014 brief from the Veteran's representative is part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The Board notes that in November 2009 the Board remanded the issues for the RO to present a Statement of the Case, which was issued in March 2010.  Although the Veteran did not file a substantive appeal regarding the issues listed on the title page, in a letter dated in May 2014 the RO advised him that he must within 60 days request that his case be reviewed by a Decision Review Officer otherwise his claim would be forwarded to the Board.  As the Veteran has been led to believe that the issues were on appeal, the Board accepts jurisdiction over the issues listed on the title page.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA can waive objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

Additional evidence has been received since the most recent Supplemental Statement of the Case dated in March 2010.  However in a brief dated in September 2014, the Veteran's representative pursuant to 38 C.F.R. § 20.1304(c) 
waived initial RO review of evidence received by the Board.  

Under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the record shows that the RO in a rating decision in December 2011 granted entitlement to TDIU and this issue is not before the Board.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  A September 2014 brief from the Veteran's representative is part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity associated with the service-connected cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to February 11, 2008 and since May 1, 2008, and with consideration of functional impairment due to pain on motion and other factors, the Veteran's cervical spine disability more nearly approximates the functional equivalent of forward flexion of 15 degrees or less.


CONCLUSION OF LAW

Prior to February 11, 2008 and since May 1, 2008, the criteria for a 30 percent evaluation, and no more, for degenerative disc disease of the cervical spine with disc herniation at C5-C6 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 
38 C.F.R. §§ 3.159 , 4.71a, Diagnostic Code 5242.



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the instant case, the RO provided pre-adjudication VCAA notice by letter, dated in August 2005 on the underlying issue of service connection.  Where, as here, service connection has been granted and initial ratings have been assigned, the claim of service connection have been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008). 

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  Additionally, the Veteran was afforded multiple VA examinations during the appeal period, with the most recent examination dated in November 2011.  The lay and medical evidence does not show a material change in the Veteran's service-connected cervical spine disability since the last examination and a reexamination of the disability is not warranted.  38 C.F.R. § 3.327(a).  The lay and medical evidence of record is fully adequate for rating purposes. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here the disability has not significantly changed during the relevant time period, prior to February 11, 2008 and since May 1, 2008, and a staged rating is unwarranted.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  See DeLuca 8 Vet. App. at 206.  
Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40 .

The Veteran's service-connected cervical spine disability has been rated under Diagnostic Code 5242.  Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) a 20 percent evaluation is assigned when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned when forward flexion of the cervical spine is 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned when there is unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is assigned when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  

Note (5): defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a. 

When rated based on incapacitating episodes, a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Analysis

The RO in a rating decision in October 2006 granted service connection for degenerative disc disease of the cervical spine with disc herniation at C5-C6 and assigned a 20 percent rating.  The Veteran disagreed with the initial rating assigned which is the basis of the current appeal.  In February 2008 he underwent a cervical discectomy and was assigned a 100 percent convalescent rating pursuant to 38 C.F.R. § 4.30 from February 11, 2008 to April 30, 2008.  

The Board finds that the evidence of record more nearly approximates the criteria for a 30 percent rating for a cervical spine disability based on functional impairment due to pain on motion.  

A summary of the pertinent facts is as follows.  VA treatment records in December 2004 show the Veteran had painful range of motion.  On VA examination in September 2005, the examiner noted that the Veteran was getting cervical epidural steroid injections in his cervical spine.  Forward flexion was 0 to 20 degrees, extension was 0 to 10 degrees, left and right lateral flexion was 0 to 20 degrees and left and right lateral rotation was 10 degrees.  There was pain on all ranges of motion.  Repetitive flexion and extension of the cervical spine caused dramatic fatigability and expressions of pain.  Pain was definitely limiting the Veteran's repetitive motion and had major adverse functional impact.

On VA examination in September 2006, the Veteran complained of neck aches.  There examiner noted that he did not have bowel or bladder impairment.  The Veteran received 4 epidural injections and had increased  neck pain upon range of motion.  Range of motion was 40 degrees of rotation to the right and 20 degrees to the left, 20 degrees of flexion and 10 degrees or extension, and 20 degrees of right and left lateral flexion.  The Veteran complained of increased cervical discomfort with the extremes of each movement.  

On VA examination in October 2007, the Veteran reported constant neck pain, which was worse with daily activities such as driving and lifting.  He reported limited range of motion and receiving periodic epidural injections.  Accompanying MRI shows degenerative changes of the cervical spine and disc bulging.  

VA records show that in February 2008 the Veteran underwent a cervical discectomy fusion.  A June 2008 VA treatment record shows that the Veteran had painful motion, with no incapacitating episodes in last 12 months.  He had pain with 20 degrees of forward flexion and 40 degrees of extension.  Lateral flexion, right and left, was 20 and 25 degrees with pain.  Rotation to the right and left was 45 and 50 degrees with pain.  

On VA examination in March 2010, the examiner noted that there was no history of urinary or fecal incontinence.  The Veteran had a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  There was constant pain in the posterior neck.  The examiner noted that there were no incapacitating episodes of spine disease nor was there cervical spine ankylosis.  Flexion was 0 to 30 degrees, extension was 0 to 32 degrees, left lateral flexion was 0 to 20 degrees, left lateral rotation was 0 to 62 degrees, right lateral flexion was 0 to 10 degrees, and right lateral rotation was 0 to 24 degrees.  There was objective evidence of pain on active range of motion and of pain following repetitive motion.  

On VA examination in November 2011, the examiner stated that the Veteran's cervical spine disability was diagnosed as degenerative joint disease of the cervical spine with disc herniation at C5-6.  Imaging studies show arthritis.  The Veteran complained of flare-ups impacting the function of the cervical spine.  He reported that when he was working he often had to go home early due to neck pain.  Physical findings shows that forward flexion was 25 degrees with objective evidence of pain beginning at 10 degrees.  Extension was 15 degrees with pain at 5 degrees.  Right lateral flexion was 15 degrees, with pain at 10 degrees.  Left lateral flexion was 15 degrees with pain at 10 degrees.  Right lateral rotation was 15 degrees with pain at 10 degrees.  Left lateral rotation was 15 degrees with pain at 10 degrees.  
The Veteran was able to perform repetitive-use testing with 3 repetitions.  After 3 repetitions flexion was 25 degrees, extension was 15 degrees, right lateral flexion was 15 degrees, left lateral flexion was 15 degrees, right lateral rotation was 10 degrees, and left lateral rotation was 10 degrees.  There was no additional limitation in the range of motion of the cervical spine following repetitive-use testing.  The examiner noted that there was functional loss and functional impairment of the cervical spine due to less movement than normal and pain on movement.  The examiner stated that the Veteran had intervertebral disc syndrome but no incapacitating episodes over the past 12 months due to intervertebral disc syndrome.  The examiner indicated that there was no bowel or bladder impairment.

Other medical records in the claims file, to include records dated from 2004 to 2009 are cumulative of the findings documented in the examination reports and treatment records discussed above.  

In determining whether an increased evaluation is warranted, the Board acknowledges that most of the range of motion tests show forward flexion being predominantly 20 degrees.  Nevertheless all the examinations show that there was objective evidence of pain on active range of motion.  On the most recent examination in November 2011 the examiner indicated that forward flexion was 25 degrees with objective evidence of pain beginning at 10 degrees.  The examiner stated that there was functional loss and functional impairment of the cervical spine due to less movement than normal and pain on movement.  Throughout the appeal period the physical evaluations consistently show that the Veteran had painful motion.  The Veteran himself reported constant neck pain with daily activities such as lifting and driving.  The Veteran is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Thus, considering the medical and lay evidence as to functional impairment and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 30 percent evaluation are more nearly approximated for the current appeal period, which is prior to February 11, 2008 and since May 1, 2008.  See DeLuca.

In order to warrant a rating higher than 30 percent for the cervical spine disability the evidence must show unfavorable ankylosis of the entire cervical spine for a 40 percent rating or unfavorable ankylosis of the entire spine for a 100 percent rating.  

The Board points out that the 30 percent evaluation is the maximum rating assignable for limitation of motion of the cervical spine under the General Rating Formula, to include the functional equivalent of limitation of motion even when considering all DeLuca factors.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In the instant case, the criteria for an evaluation greater than 30 percent, are not met or more nearly approximated at any time during the appeal period.  Neither the medical nor lay evidence indicates that there was unfavorable ankylosis of the entire cervical spine or the entire spine.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  The evidence shows that the Veteran had decreased range of motion and reports of pain, but no report of ankylosis.  The VA examination reports and treatment records show that the Veteran retained motion on every plane.  A rating higher than 30 percent based on ankylosis is therefore not warranted.  

In addition, the Veteran does not contend, and the evidence does not reflect, that he has suffered from incapacitating episodes due to intervertebral disc syndrome as defined by regulation and increased evaluations are not warranted under Diagnostic Code 5243.

Pursuant to Note (1) of the General Rating Formula, associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate diagnostic code.  The Veteran is already receiving separate ratings for peripheral neuropathy of the upper extremities and for radiculopathy of the lower extremities.  The issue of a higher rating for peripheral neuropathy of the left lower extremity is the subject of the remand below.  Based on the lay and medical evidence there is no bowel or bladder impairment.  Thus there is no basis for additional separate neurological evaluations.

The Board observes that the Veteran has scarring  associated with his service-connected cervical spine disability.  However on VA examination in November 2011 the examiner determined that the scars were not painful and/or unstable or have a total area greater than 39 square cm (6 square inches).  The Board finds that there is no basis for a separate rating for the scarring.  See 38 C.F.R. § 4.118 (prior to and after October 23, 2008 and January 20, 2012).

The Board has also considered the Veteran's statements that describe his cervical spine pain.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  To the extent that the Veteran may believe that he is entitled to a rating higher than 30 percent, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support a rating higher than 30 percent for the cervical spine disability.  

Extraschedular

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected cervical spine disability.  The Board finds that the Veteran's service-connected cervical spine disability is manifested by pain and limitation of motion.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 
As such, referral for extraschedular consideration is not warranted.  38 C.F.R. 
§ 3.321(b)(1)



ORDER

Prior to February 11, 2008 and since May 1, 2008, a 30 percent evaluation, and no more, for the service-connected degenerative disc disease of the cervical spine with disc herniation at C5-C6 is granted, subject to the regulations governing the award of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for a higher rating for peripheral neuropathy of the left upper extremity so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

On the most recent VA peripheral nerve examination in November 2011, the examiner did not provide adequate information to accurately rate the Veteran's peripheral neuropathy of the left upper extremity.  Specifically, the examiner found that the Veteran had mild, incomplete paralysis for multiple nerves of the left upper extremity.  Given such findings, a new VA examination is necessary for the examiner to separate the symptoms of each affected nerve or determine whether the symptoms are impossible to separate and effectively constitute one disability.  As such, a new VA examination is necessary to address these matters.  We note that the AOJ rated the disorder under one peripheral nerve rather than a radicular group.

As the Veteran's claim is being remanded for further development, the Board notes that the most recent VA treatment records associated with the claims file are dated in January 2010 from the VA Medical Center (VAMC) in Albany, New York.  Therefore, while on remand, an attempt should be made to associate with the record any outstanding VA treatment records.


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file, to include VA treatment records from the VAMC in Albany, NY dated from January 2010 to the present.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for a VA nerves examination by an appropriate medical professional to determine the current extent and severity of his service-connected neuropathy of the left upper extremity associated with the service-connected cervical spine disability.  The claims must be made available to the examiner for review in conjunction with conducting the examination of the Veteran.  The examiner should clearly identify all neurologic left upper extremity manifestations associated with the cervical disability.

3.  The AOJ should review the file and determine if the disorder is better rated as a radicular group.

4. If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


